IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-84,327-01



                        EX PARTE JOSEPH FRANCOIS JEAN



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
         IN CAUSE NO. 1302120 IN THE 230 TH DISTRICT COURT
                         HARRIS COUNTY



       Per curiam. N EWELL, J., not participating.


                                         ORDER

       In June 2011, a jury found applicant guilty of the offense of capital murder. The jury

answered the statutory punishment questions in such a way that the trial court set applicant’s

punishment at death. On March 28, 2013, the State filed in this Court its brief on applicant’s

direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b)1 , applicant’s initial application for



       1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                     Jean - 2

a writ of habeas corpus was due to be filed in the trial court on or before August 10, 2013,

assuming a motion for extension was timely filed and granted. It has been more than two

years since the application was due in the trial court. Accordingly, we order the trial court

to resolve any remaining issues in the case within 120 days from the date of this order. The

clerk shall then immediately transmit the complete writ record to this Court. Any extensions

of time shall be obtained from this Court.

       IT IS SO ORDERED THIS THE 16TH DAY OF DECEMBER, 2015.




Do Not Publish